Citation Nr: 0503132	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of temporary total evaluation 
for convalescent purposes pursuant to 38 C.F.R. § 4.30 for 
service-connected post-operative chondromalacia of the right 
knee.

2.  Entitlement to an extension of temporary total evaluation 
for convalescent purposes pursuant to 38 C.F.R. § 4.30 for 
service-connected post-operative chondromalacia of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1977 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and March 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claims.

In his Appeal To Board Of Veterans' Appeals dated in February 
2004, the veteran had requested to appear at a 
videoconference before a Veterans Law Judge, but he withdrew 
his request in a subsequent letter to the RO dated in April 
2004.


FINDINGS OF FACT

1.  On May 18, 2001, the veteran underwent surgery on his 
service-connected right knee disability.

2.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from May 18, 2001 through August 31, 
2001, based on surgical treatment of the right knee requiring 
convalescence.

3.  Following August 31, 2001, the veteran's right knee was 
manifested by pain on pressure or on ascending or descending 
stairs; sensitivity; limited range of motion; but with 
decreased swelling. 

4.  On June 11, 2002, the veteran underwent surgery on his 
service-connected left knee disability.

5.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from June 11, 2002 through July 31, 2002, 
based on surgical treatment of the right knee requiring 
convalescence.  In November 2003, the period of temporary 
total rating was extended through September 30, 2002.

6.  Following September 30, 2002, the veteran's left knee was 
manifested by no measurable limitation of motion and 
function, with recurrent stiffness and muscle tightness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating beyond August 31, 2001, for convalescence 
from surgical treatment for service-connected post-operative 
chondromalacia of the right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30  (2004).   

2.  The criteria for entitlement to a temporary total 
disability rating beyond September 30, 2002, for 
convalescence from surgical treatment for service-connected 
post-operative chondromalacia of the left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30  (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  VA satisfied its duty to notify by means of a May 
2004 development letter from the RO to the veteran.  The 
veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO. 

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided until after the initial 
unfavorable decisions by the agency of original jurisdiction.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
Upon receipt of content-complying notice in May 2004, the 
veteran did not produce any additional information or 
evidence.  His failure to produce any additional information 
or evidence after the provision of section 5103(a) content-
complying notice and a reasonable period of time to do so 
provides a sound basis for concluding that the disposition of 
his claim would not have been different had he received pre-
AOJ- adjudicatory notice pursuant to section 5103(a), 
§ 3.159(b).  Accordingly, such error is nonprejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The relevant records identified by 
the veteran have been obtained, as discussed below, and he 
was afforded a VA examination in February 2003.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

Temporary total rating

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release. Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight-
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30 (a).  Under 38 C.F.R. § 4.30(b), a total rating of one, 
two, or three months beyond the initial three months may be 
extended under any of the three conditions above.  Extensions 
of one or more months up to six months beyond the initial six 
months period may be made upon approval of the Adjudication 
Officer.

Notations in the medical records as to a veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  In Felden v. West, 11 Vet. App. 427 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Id. 
at 430 (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  In other 
words, the purpose of a temporary total evaluation under the 
criteria of 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.

A review of the medical evidence shows that the veteran 
underwent surgery for medial shelf syndrome on the right knee 
on May 18, 2001.  He was able to undergo post-operative 
mobilization on crutches by means of physical therapy without 
any problems.  The rest of the course and the wound healing 
showed no complications, and he was released from the 
Chirurgische Klinic Dr. Rinecker on May 22, 2001.  
Rehabilitation and physical therapy was expected to last 
three months.

In July 2001, B. Zey-Steiner, M.D. reported that the 
veteran's recovery would not be complete by August 17, 2001, 
and recommended extending the rehabilitation time an 
additional three months, to November 17, 2001.

A medical record from Dr. J. Rinecker and Dr. G. Rieger dated 
in September 2001 shows that the veteran was diagnosed with 
post-arthroscopy of the right and mid-patellar region.  He 
was said to be coming along nicely and he was advised that 
symptoms might persist.  Improvement approximately six months 
post-operatively was noted.

A medical certificate from B. Zey-Steiner, M.D., dated in 
October 2001, shows that swelling of the right knee at the 
incision points was still quite pronounced.  This normally 
would disappear within 4 to 6 weeks of the operation.  The 
area of the knee that was operated was still overly sensitive 
to touch and applied pressure caused acute pain.  The veteran 
did not yet have the range of motion that existed prior to 
the operation, and he reported knee pain that might not have 
been associated with the operation.  An additional 
rehabilitation period of three months was recommended.

A medical certificate from Dr. Zey-Steiner, dated in October 
2001, shows that recovery from the May 2001 surgery was said 
not have been completed.  The swelling at the incision points 
had gone down, but the knee was still overly sensitive to 
touch and pressure still caused pain.  Range of motion was 
limited and the veteran was not able to walk pain free, as 
attempting to walk up or down stairs was especially painful.  
An additional rehabilitation period of three months was 
recommended.

A medical certificate from Dr. Zey-Steiner, dated in February 
2002, shows that progress of the rehabilitation of the right 
knee had occurred in the last three months, though it was not 
yet complete.  Applied pressure to the knee still caused 
pain, though not as intense as during the prior examination.  
The veteran had a limitation of motion and was able to 
perform weight training rehabilitation at only a minimum 
standards due to pain in the right knee.  An additional 
rehabilitation period of three months was recommended.

A medical certificate from Dr. Zey-Steiner, dated in May 
2002, shows that the right knee remained unstable, was 
sensitive to pressure, had pain, discomfort, and knee locking 
daily.  Pre-operation leg strength had not recovered and 
additional physical therapy, one hour per day, four days per 
week, was said to be required.  She concluded that after the 
eleventh month of rehabilitation, the right knee had 
recovered enough to proceed with an operation of the left 
knee.  She also stated that the veteran was not able to work 
in his former career field.

A private medical record from Dr. Zey-Steiner, also dated in 
May 2002, shows that since November 1998, due to the 
degenerative nature of chondropatia patellae in both knees, 
the veteran should not work in any career that involved 
extended periods of walking, standing, or carrying.  He had 
been employed as a hotel bartender, which was terminated due 
to his right knee operation and lengthy rehabilitation.

A letter from M. Hubner, M.D., dated in May 2002, shows that 
the veteran was transferred from hospital care to his primary 
care giver.

A medical certificate from Dr. Zey-Steiner, dated in June 
2002, shows that the veteran underwent meniscus surgery on 
the left knee on June 14, 2002.  The procedure also revealed 
a tear in a ligament that went untreated.  This resulted in 
the forming of scar tissue that was the cause of the meniscus 
removed.  The scar tissue could not be operated on and would 
continue to be a source of abrasion.  The veteran was 
released from the hospital on June 20, 2002.  Physical 
therapy and recovery was expected to last nine months.

A medical record from Dr. J. Rinecker and Dr. G. Rieger dated 
in July 2002 shows that the veteran was diagnosed with post-
arthroscopy of the left knee joint and resection of the outer 
posterior meniscus.  He was said to be coming along nicely 
and he was advised that symptoms might persist.  Improvement 
approximately six months post-operatively was noted.

A letter from the veteran's former employer dated in January 
2003 shows that he had been employed as a part-time weekend 
bartender from May 2000 to October 2001.  He was dismissed 
because of a longer than expected recovery from knee surgery 
performed in June 2001.  At the time of dismissal, it was 
unclear when, or if, he would be able to return to work.

In February 2003, Dr. Zey-Steiner stated that after 9 months 
of rehabilitation, following a year of rehabilitation for the 
right knee, the veteran's recovery had not progressed enough 
to allow him to work in his old occupation.  She stated that 
both knees were unstable, lacking adequate bilateral support, 
and that muscle tension limited range of motion and still 
required stretching.  Additionally, Dr. Zey-Steiner stated 
that the right knee condition was permanent and though some 
progress was possible, significant progress to allow the 
veteran to return to his old career was not realistic.  The 
left knee may improve with further therapy, therefore, she 
recommended extending rehabilitation an additional six 
months, until September 13, 2003.

A VA examination report dated in February 2003 shows that the 
veteran provided a history of a right arthroscopical-surgical 
resection of a plica mediopatellaris.  He continued to go to 
a fitness studio to train his leg muscles 4 to 5 times a 
week.  He wanted to continue physical therapy and muscle 
training for the next three months.  He reported feeling 
tightness involving the right quadriceps muscle and the 
dorsal muscles of his right thigh.  He would stretch his 
muscles two to three times daily which would alleviate the 
complaints reliably.  He also described that the muscle 
tightness would wake him up at night and disappear after 
stretching out.  He described an instability feeling when 
going down steps and a persistent peri- and subpatellar 
discomfort but no pain.  The knee would not swell up, lock 
up, nor give way or subluxate.

He also provided a history of left knee arthroscopically 
performed smothering of the mildly degenerated posterior horn 
of the lateral meniscus.  The surgical report was reviewed, 
and there were no significant degenerative changes or 
chondromalacia seen.  The ligaments were patent and strong, 
although the anterior cruciate ligament appeared to be 
somewhat elongated.  

The veteran reported having worked as a bartender twice per 
week until October 2001, but that since then he had been 
unemployed.  He added that he was currently studying for a 
master's degree in finance.

Physical examination revealed that the right knee contour was 
normal.  Arthroscopic incisions were well healed and there 
was no synovial effusion palpable.  Lateral joint line was 
tender on palpation and pressure, and medial was nontender.  
Lachman sign and pivot shift were negative.  All ligaments 
were firm and there was no evidence of posterior cruciate 
ligament instability.  McMurray's sign was negative, medially 
and laterally.  Rotary motions resulted in achy discomfort at 
the end of the motions with no pain.  There was not noted 
patellar crepitation or popping on motion.  The patella was 
sensitive on pressure but there was no distinctive pain 
reaction determinable.  The remainder of the examination was 
said to be unremarkable.  Circumference was 15 inches.

Physical examination of the left knee revealed a normal joint 
contour.  There was no swelling, warmth, or evidence of 
sinovial effusion.  Arthroscopic incisions were well healed.  
The entire joint line was nontender on pressure, and 
ligaments were firm.  The lateral collateral ligament was 
somewhat elongated but stable.  There was no noted 
subpatellar crepitus but subpatellar popping on motion.  The 
meniscus signs remained negative.  The upper third of the 
left patella was sensitive/achy on pressure but not really 
painful any more.  The remainder of the examination was said 
to be unremarkable.  Circumference was 143/4 inches.

The examiner concluded that the diagnoses should be renamed 
as residuals, plica restoration (May 2001) of the right knee, 
and lateral meniscopathy, with status post marginal shaving 
(June 2002) of the left knee.  He added that the bilateral 
residuals resulted in no measurable limitation of motion and 
function during motion on even ground, but recurrent 
stiffness and muscle tightness at rest as well as after 
exertion.  Bilateral leg strengthening was recommended for 
three more months to achieve a normalization of the gait and 
a reduction of his residual bilateral knee complaints.

A medical record from Dr. Stargardt, Orthopedic Surgeon, 
dated in March 2003, shows that the veteran had a chronic 
bilateral knee disorder disqualifying him for an occupation 
requiring frequent standing, walking, or lifting/moving 
weight over 30 to 40 pounds, especially over steps.  
Medically, his condition could stabilize best by performing 
work in a predominantly sedentary position.

The veteran testified at a personal hearing over which a 
hearing officer of the RO presided in November 2003.  He 
testified that he underwent postoperative rehabilitation of 
the left knee for 15 months and that he could not bear weight 
on the left leg until 8 months following surgery.  He added 
that his ambulation was limited to that assisted with the use 
of a cane for a period of approximately 8 months following 
surgery for each knee.

In reviewing the medical evidence of record, the Board has 
considered the veteran's contentions that additional 
convalescence was required beyond August 31, 2001 for the 
right knee disability and beyond September 30, 2002, for the 
left knee disability, because he continued to experience 
pain, instability, weakness, limited range of motion, and an 
inability to work as a bartender subsequent to his respective 
knee surgeries.  

However, the treatment records generally indicate gradual 
improvement in the postoperative knee conditions during the 
months following the surgeries in May 2001 and June 2002.  
Although the veteran was not able to work as a bartender 
after October 2001, it was not indicated that he could not 
engage in some type of employment.  The subsequent medical 
evidence of record merely suggested that veteran should not 
work in any career that involved extended periods of walking, 
standing, or carrying, but rather engage in sedentary 
employment.  In fact, the veteran was studying for a master's 
degree in finance.

Although the veteran continued to experience symptoms and 
require rehabilitation for his knees following his surgeries, 
there is no evidence showing that his knees required 
additional convalescence, resulted in severe postoperative 
residuals (such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight-
bearing being prohibited), or immobilization by cast of one 
major joint or more.  

To the contrary, with respect to the right knee, in September 
2001 Drs. Rinecker and Rieger suggested that the veteran was 
coming along nicely following his surgeries, and that 
improvement would continue.  Additional private records 
showed that the post-operative residuals included swelling of 
the right knee at the incision points, pain, instability, and 
limited motion.  Concerning the left knee, in July 2002 Drs. 
Rinecker and Rieger again said that the veteran was coming 
along nicely.  Similarly, additional private records showed 
that the post-operative residuals included pain, instability, 
and limited motion.  

Further improvement was demonstrated on VA examination in 
February 2003.  The veteran denied swelling, locking or 
giving.  Arthroscopic incisions were well healed.  No 
instability was demonstrated.  The examiner stated that the 
bilateral residuals resulted in no measurable limitation of 
motion and function during motion on even ground, but 
recurrent stiffness and muscle tightness at rest as well as 
after exertion.  

The Board recognizes that the veteran testified at his 
October 2003 hearing that he was limited to ambulation with 
the assistance of a cane for a period of eight months 
following each respective surgery.  However, there is no 
medical evidence of record to suggest that this was medically 
necessary.  Additionally, he said he was able to attend 
classes towards obtaining a masters degree during the periods 
in question.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an extension of the 
temporary total evaluation beyond August 31, 2001, for the 
right knee, and beyond September 30, 2002, for the left knee.  
A total rating based on convalescence is not appropriate 
simply on the basis that the underlying disability continues 
to by symptomatic following the surgery.  The appropriate 
schedular rating is intended to cover this situation.  In 
reaching its determination, the Board has carefully 
considered the veteran's contentions and the application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board regrets 
that a more favorable determination could not be made in this 
case.  


ORDER

Entitlement to an extension of temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for 
service-connected post-operative chondromalacia of the right 
knee is denied.

Entitlement to an extension of temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for 
service-connected post-operative chondromalacia of the left 
knee is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


